Citation Nr: 1024198	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO. 08-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from September 1956 through 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1. Competent medical evidence shows that the Veteran's 
current bilateral hearing loss is as likely as not due to 
noise exposure during his active duty.

2. Competent medical evidence shows that the Veteran's 
current tinnitus is as likely as not due to noise exposure 
during his active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are met. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), (d), 3.385 (2009).

2. The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), (d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus. To establish service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The Veteran was afforded a VA audiological evaluation in 
March 2007. At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
50
65
70
LEFT
35
55
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

The Veteran does have auditory thresholds bilaterally at 
2000, 3000 and 4000 Hertz that are 40 decibels or greater, 
thus, he has a current hearing loss disability according to 
38 C.F.R. § 3.385. The examiner confirmed the diagnosis as 
bilateral sensorineural hearing loss, and also confirmed the 
existence of bilateral tinnitus.

The question remains whether the Veteran's current bilateral 
hearing loss and tinnitus are causally connected to service. 
The question of nexus has been addressed at the Veteran's 
hearing, as well as by his private physicians and the VA 
examiner.

At his January 2010 Travel Board hearing, the Veteran 
reported that during service he constantly wore headsets to 
monitor Morse code, which were "very loud" and "very high 
pitch." See hearing transcript at page 3. He reported that 
by the end of the any given day of doing such work, he could 
still hear the sounds and he would have ringing in his ears. 
Id. at page 4. He also testified that following service he 
worked in sales and was not exposed to noise. Id. at page 9. 
Thus, the crux of his claim is that his in-service noise 
exposure caused his currently diagnosed bilateral hearing 
loss and tinnitus. The Veteran's DD Form 214 confirms that 
his military occupational specialty (MOS) was "Morse Intcp 
Opr."

A review of the Veteran's service treatment records reveals 
that his hearing was not measured at the time of his 
enlistment examination in September 1956, and his hearing was 
within normal limits at the time of his August 1960 
separation examination. Thus, there is no indication that his 
bilateral hearing loss initially manifested during his period 
of service. Also, the Veteran's tinnitus is not noted in his 
service treatment records, but the Veteran has provided sworn 
testimony that he experienced ringing in his ears during 
service. He is competent to report such symptoms and there is 
no reason to doubt his credibility in this case. But, the 
question remains; are the Veteran's current diagnoses of 
hearing loss and tinnitus due to that in-service noise 
exposure? 

The Board recognizes the Veteran's clear contention that his 
in-service noise exposure caused his hearing loss. Such a 
suggestion by either the Veteran or his representative is not 
sufficient medical evidence of such a nexus. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a nexus is 
required for service connection. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (d).

In November 2006, the Veteran's private family physician 
submitted the following statement, "I have reviewed [the 
Veteran's] history. In my opinion his hearing loss and 
tinnitus are most likely due to noise exposure from his 
duties in the military service."   There was no further 
explanation provided in this report, however the Board does 
note that this is evidence clearly supporting the Veteran's 
claim from a competent medical professional.

Also in November 2006, a private audiologist submitted the 
following statement, "I have reviewed [the Veteran's] 
history. In my opinion his bilateral hearing loss and 
tinnitus are due to unprotected noise exposure from his 
duties in military service."  Again, there was no 
elaboration, but this physician did purport to have reviewed 
the Veteran's history and made his opinion based upon 
knowledge of the Veteran's in-service noise exposure, which 
the Board recognizes.

The March 2007 VA examiner adequately summarized the 
Veteran's history as in-service noise exposure related to 
work as an intercept radio operator listening to Morse code, 
with no post-service noise exposure. This examiner, also 
without explanation, stated that the Veteran's "hearing loss 
and tinnitus are not caused by or a result of his unprotected 
military noise exposure." The only rational provided was a 
reference to the service treatment records. Again, these 
records show that the Veteran had normal hearing in service, 
along with in-service noise exposure. The private physicians 
seemingly had the same information, whether it was based upon 
a review of the record, or an interview of the Veteran.

In February 2010, the Veteran's private audiologist again 
provided a statement, which clarified that the Veteran has 
"bilateral sensorineural hearing loss and tinnitus. He had 
unprotected noise exposure during his military service, as a 
radio operator...it is very likely that a significant portion 
of his hearing loss is due to that exposure."

While none of the opinions of record are exemplary in 
analysis, there appears to be a balance in the opinions as to 
the etiology of the Veteran's currently diagnosed bilateral 
hearing loss and tinnitus. Two private physicians, clearly 
aware of the Veteran's in-service noise exposure related to 
radio interception of Morse code,  suggest that the Veteran's 
current hearing loss and tinnitus can be associated with that 
noise exposure, and one VA doctor with the same information 
rules out a connection between the Veteran's disabilities and 
his active service. At the very least, the evidence is in 
relative equipoise in showing that the Veteran's bilateral 
hearing loss and tinnitus as likely as not originated from 
noise exposure in service. Thus, by extending the benefit of 
the doubt to the Veteran, these claims are granted. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).









ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


